         Case 6:20-cv-00927-ADA Document 18 Filed 03/16/21 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


 WSOU INVESTMENTS, LLC D/B/A                 §
 BRAZOS LICENSING AND                        §     CIVIL ACTION 6:20-cv-00923-ADA
 DEVELOPMENT,                                §     CIVIL ACTION 6:20-cv-00924-ADA
           Plaintiff,                        §     CIVIL ACTION 6:20-cv-00925-ADA
                                             §     CIVIL ACTION 6:20-cv-00926-ADA
 v.                                          §     CIVIL ACTION 6:20-cv-00927-ADA
                                             §
 NEC CORPORATION,                            §
          Defendant.                         §
                                             §



                      JOINT CASE READINESS STATUS REPORT

       TO THE HONORABLE COURT:

       Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“WSOU”)

and Defendant NEC Corporation (“NEC”) hereby provide the following status report in advance

of the initial Case Management Conference (CMC).

                                 FILINGS AND EXTENSIONS

       Plaintiff WSOU filed a complaint in each of the above-numbered cases on October 7, 2020.

There have been no extensions.

                          RESPONSES TO THE COMPLAINTS

       On March 9, 2021, Defendant NEC responded to each of WSOU’s Complaints by filing

an Answer and Affirmative Defenses. See Case No. 6:20-cv-00923, Dkt. 16; Case No. 6:20-cv-

00924, Dkt. 16; Case No. 6:20-cv-00925, Dkt. 16; Case No. 6:20-cv-00926, Dkt. 16; Case

No. 6:20-cv-00927, Dkt. 16.
         Case 6:20-cv-00927-ADA Document 18 Filed 03/16/21 Page 2 of 4




                                    PENDING MOTIONS

       On January 8, 2021, Plaintiff WSOU filed an Amended Motion to Substitute Counsel in

each of the above-numbered cases. See Case No. 6:20-cv-00923, Dkt. 14; Case No. 6:20-cv-

00924, Dkt. 14; Case No. 6:20-cv-00925, Dkt. 14; Case No. 6:20-cv-00926, Dkt. 14; Case

No. 6:20-cv-00927, Dkt. 14.

       On March 10, 2021, Defendant NEC filed a Motion to Appear Pro Hac Vice for Maxwell

A. Fox in each of the above-numbered cases. See Case No. 6:20-cv-00923, Dkt. 17; Case

No. 6:20-cv-00924, Dkt. 17; Case No. 6:20-cv-00925, Dkt. 17; Case No. 6:20-cv-00926, Dkt. 17;

Case No. 6:20-cv-00927, Dkt. 17.

       There are no other pending motions.

                    RELATED CASES IN THIS JUDICIAL DISTRICT

       The above-numbered cases were all filed by Plaintiff WSOU against Defendant NEC in

this District. There are no known related cases.

                          IPR, CBM, AND OTHER PGR FILINGS

       There are no known IPR, CBM, or other PGR filings with respect to the patents asserted

in the above-numbered cases.

                   NUMBER OF ASSERTED PATENTS AND CLAIMS

       Plaintiff WSOU has asserted one patent in each case. Plaintiff WSOU has not yet identified

the number of asserted claims, although it asserted one claim in each Complaint. Plaintiff WSOU

has not yet served its preliminary infringement contentions.




                                                   2
           Case 6:20-cv-00927-ADA Document 18 Filed 03/16/21 Page 3 of 4




                        APPOINTMENT OF TECHNICAL ADVISER

         Plaintiff’s Position: Plaintiff WSOU requests a technical adviser to be appointed to the

case to assist the Court with claim construction or other technical issues.

         Defendant’s Position:     To date, Plaintiff WSOU has identified a single asserted

independent claim in each of the patents-at-issue (a single method claim in four of the five asserted

patents). Defendant NEC requests that the parties meet-and-confer and inform the Court regarding

the need for a technical advisor once infringement contentions are served, and any need for the

costs and resources of a technical advisor can be better evaluated – the asserted claims having been

identified. At present, the resources of a technical advisor do not appear necessary.

                                MEET AND CONFER STATUS

         Plaintiff WSOU and Defendant NEC conducted a meet & confer conference for the above-

numbered cases on March 11, 2021. The parties raise the following pre-Markman issues:

         Protective Order.       The parties anticipate submitting a proposed form of

protective/confidentiality order, or their limited disputes regarding such an order, in the coming

weeks.

         The parties currently have no other pre-Markman issues for discussion at the CMC.



Date: March 16, 2021                                  Respectfully submitted,

                                              By: /s/ Mark D. Siegmund
                                                   Jonathan K. Waldrop (CA Bar No. 297903)
                                                   (Admitted in this District)
                                                   jwaldrop@kasowitz.com
                                                   Darcy L. Jones (CA Bar No. 309474)
                                                   (Admitted in this District )
                                                   djones@kasowitz.com
                                                   Marcus A. Barber (CA Bar No. 307361)
                                                   (Admitted in this District)
                                                   mbarber@kasowitz.com
                                                   John W. Downing (CA Bar No. 252850)
                                                   (Admitted in this District)


                                                 3
Case 6:20-cv-00927-ADA Document 18 Filed 03/16/21 Page 4 of 4



                                  jdowning@kasowitz.com
                                  Heather S. Kim (CA Bar No. 277686)
                                  (Admitted in this District)
                                  hkim@kasowitz.com
                                  Jack Shaw (CA Bar No. 309382)
                                  (Admitted in this District)
                                  jshaw@kasowitz.com
                                  KASOWITZ BENSON TORRES LLP
                                  333 Twin Dolphin Drive, Suite 200
                                  Redwood Shores, California 94065
                                  Telephone: (650) 453-5170
                                  Facsimile: (650) 453-5171


                                  Mark D. Siegmund (TX Bar No. 24117055)
                                  mark@waltfairpllc.com
                                  LAW FIRM OF WALT FAIR, PLLC
                                  1508 N. Valley Mills Drive
                                  Waco, TX 76710
                                  Telephone: (254) 772-6400
                                  Facsimile: (254) 772-6432


                                  ATTORNEYS FOR PLAINTIFF
                                  WSOU INVESTMENTS, LLC
                                  d/b/a BRAZOS LICENSING AND
                                  DEVELOPMENT


                           By: /s/ Hilda C. Galvan
                                Hilda C. Galvan
                                Lead Attorney
                                Texas State Bar No. 00787512
                                Email: hcgalvan@jonesday.com
                                JONES DAY
                                2727 N. Harwood Street, Suite 500
                                Dallas, TX 75201-1515
                                Telephone: (214) 220-3939
                                Facsimile: (214) 969-5100

                                  ATTORNEYS FOR DEFENDANT
                                  NEC CORPORATION




                              4
